Notice of Pre-AIA  or AIA  Status
This is a first office action on the merits for application serial number 17/019,585 filed 9/14/20.  Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The information disclosure statement (IDS) submitted on 9/14/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Copies of the foreign and NPL references may be found in the electronic file histories of parent applications 16/728,339 and 15/334,591.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the vents [cl. 17] and the vents coupled to ducts [cl.18] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is no description in the instant application nor in the parent applications upon which the instant application claims priority for vents coupled to ducts.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-16, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,808,455. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the subject matter of the instant claims is include within or obvious in view of the patent claims.
The pocket of the patent claims is considered to meet the limitation of “window shade holder”.
	The while claim 1 of the patent frails to recite that the light source is “removably affixed to the window shade holder” claim 6 of the patent does call for the light source as removable.  With respect to claim 1, the examiner takes official notice that it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention that the light source of claim 1of the patent could have been removably affixed as it old and well known in the lighting art to allow light sources to be removable .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2019/0057629 to Kicera.
Kicera provides a system capable of being mounted in front of a window comprising a frame 180 or “holder” or “pocket” [cl.11] for a banner or “shade” 110/810 wound on a roller 112. Recitations of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
	A light source 140 is provided as fluorescent bulbs or LEDs to emit a light beam on the banner.  The bulbs held in frame 180 by mounting assemblies 290 considered to meet the limitation of brackets.  Figure 16 and 17 clearly illustrate light means on each side of banner.  Lenses 142 are provided as is a network node to control and coordinate illumination [0062].  Paragraphs [0051] discusses rotation of the light source with respect to Fig.5.  The fixing position is considered to meet the interlock of claim 16.  Slots 160 are considered vents [cl 17].
Claims 1, 2, 6, 7, 9, 11, 12, 14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 2,506,209 to Glass.
Glass provides a system configured to be mounted to wall comprising a box or “holder” or “pocket” [cl.11] for a flag or “shade” 16 wound on a roller 14. As the box is configured to be mounted to wall and the flag configured to extend and retract it is considered to meet the limitation “configured to at least partially extend over window”.  Recitations of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
A light source in the form of illuminous vapor tubes 32 is provided.  The tubes 32 are considered to meet the limitation of removable bulbs.  Column 3, lines 50-52 recites that the two tubes illuminate both side of the flag or “shade” when extended.  Additionally, note the reflective device 40.
With respect to claims 6 and 12, Figure 5 shows brackets holding the tubes.
With respect to claim 7, as bulbs are provided on each side of the flag one is considered to anticipate at least “between a room and the window shade”.   When mounted to a wall in front of the window one bulb would be between the window and shade.
The electrical prong mentioned at col. 3, ln. 69 is considered to meet the limitation of a multi-pin connector [cl.9].

Claims 1, 2, 5-8, 11, 12 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 2,395,073 to Schepmoes.
Schepmoes provides a window shade system comprised of roller shades 34/26 mounted within a frame or “holder” 20 having a head 22 forming” a pocket” [cl.11].  The frame which has removably attached thereto fluorescent bulbs 60/62/64/66 supported in conventional manner which is read as within “brackets” [cl. 6], reflectors 76 and lens 86.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2019/0057629 to Kicera
Kicera provides each of the elements of the claims as noted above except for specifying that the LED lighting provides different colors over the banner/shade [cl 4] and that the light source is automated by at least one of the conditions set out in claim 19.
The provision of different colored lights is viewed as a choice of design which would have been obvious to one having ordinary skill in the art at the time of the effective date of the invention for enhancing visual appeal of the banner/shade.  There would have been no unexpected or unpredictable results obtained is providing different color LEDs.
. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note.
Light 4 projecting on blind 5 in DE 10 2005 010 702.
LED bulbs 71 in US 2012/0159826 to Gibb et al.
U.S. 2020/0386380 to Yamamoto et al provides a window shade with light emitting layer.
U.S. 2013/0016497 to Anderson provides a sheet 12 retractable into a holder or pocket 14, the sheet 12 is capable of being placed in front of a window and is illuminated by an EL lamp powered by an AC cord or batteries [0025].
US 2017/0362827 to Geiger teaches mounting a roller shade to various parts of a building including a window frame [0033] and provide LED 514
The perforated panel 203 and light 2502 in US 2020/0063447 to Brinkman et al.
	Note the lamp 25 for illuminating pull down maps 6 when extended from holder 3 in U.S. Patent 1,576,412 to Cronk.	
U.S. Patent 3,271,586 to Lundberg has a shade in front of window and light 27 in a box 37.  The shade 26 however, is not “mounted within”.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840.  The examiner can normally be reached on M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


ROBERT CANFIELD
Primary Examiner
Art Unit 3635



/Robert Canfield/Primary Examiner, Art Unit 3636